DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as amended on 9/27/2021.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 9/27/2021. In particular, claims 19 and 20 are newly presented, and the rejections have been modified to address the new claims.
Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 20 recites a rheology range created utilizing data from instant examples 1 to 5 (see Table 2). The endpoints of the range are taken from example 5 and example 1. However, the polyetherimides of the instant examples are prepared utilizing meta-phenylenediamine as the diamine component. In contrast, the process of claim 20 is not limited to utilizing meta-phenylenediamine as the diamine component. 
Because claim 20 is not commensurate in scope with the disclosure in the original specification, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Claim 20 therefore fails to comply with the written description requirement of 35 U.S.C. § 112(a). 

Claim Rejections - 35 USC § 103
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggenheim et al (US 2014/0094536).
As to claims 1-3 and 16-18, Guggenheim discloses [0057] a method of making a polyetherimide comprising reacting a diamine (meta-phenylenediamine is named as a 
When carrying out the process described by Guggenheim, the person having ordinary skill in the art would have been motivated to select a combination of any two of the dianhydrides named by Guggenheim, in order to provide a polyetherimide as disclosed by Guggenheim which comprises structural units derived from at least two dianhydrides. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyetherimide by reacting a mixture of two dianhydrides in a ratio of 1:9 to 9:1 with a diamine (meta-phenylenediamine), as disclosed by Guggenheim, utilizing any two dianhydrides named by Guggenheim, including a mixture of 3,3’-bisphenol A dianhydride and 4,4’-bisphenol A dianhydride, in any ratio within Guggenheim’s range of 1:9 to 9:1 (which falls within the presently claimed ratio of 98:02 to 10:90). 
As to the presently recited glass transition temperature, Guggenheim teaches that the polyetherimide has a Tg of 200-500 C [0091]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Guggenheim’s 
As to the presently recited molecular weight, Guggenheim teaches that the polyetherimide can have a weight average molecular weight (Mw) of 5000-100,000 g/mol (i.e., Daltons) [0089], and exemplifies a polyetherimide from bisphenol A dianhydride and meta-phenylenediamine having a Mw of 45000 Daltons [0148]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Guggenheim’s polyetherimide having any Mw within the suitable range disclosed by Guggenheim in order to ensure physical properties that make it useful as a molding composition [0089], particularly a Mw of 45,000 Daltons as exemplified in [0148], which falls within the presently claimed range. 
Guggenheim is silent with regard to a content of cyclic n=1 byproduct.
However, Guggenheim suggests a polyetherimide having the same structure as presently recited, and exemplifies synthesis conditions which are substantially similar to the conditions utilized in the instant examples. In particular, Guggenheim teaches charging each of the reactants along with ortho-dichlorobenzene solvent into a flask with a reflux condenser and Dean Stark receiver [0148], maintaining a nitrogen atmosphere, and heating the reaction mass at 180 C for up to 20 hours ([0149], Table B.) Similarly, the instant specification describes charging the reactants along with ortho-dichlorobenzene solvent in a flask equipped with a Dean Stark receiver and reflux condenser, maintaining a nitrogen atmosphere, and heating at 180 C [0050]. The cyclic n=1 content for each of the instant examples is below 1 wt% (Table 2), and for each of 
There is reasonable basis to conclude that two polymers having the same structure and prepared by substantially the same process have substantially the same properties. Given that Guggenheim suggests a polyetherimide having the same structure and prepared by substantially the same process as in the instant examples, there is reasonable basis to conclude that Guggenheim suggests a polyetherimide having substantially the same cyclic n=1 content as the polyetherimide polymers of instant examples 2-5, i.e., less than 1 wt% (and less than 0.5 wt%).  
As to claims 4-6, Guggenheim suggests a method of making a polyetherimide according to claims 1-3, as set forth above. As noted above, Guggenheim exemplifies a polyetherimide prepared from meta-phenylenediamine as the only diamine [0145], which means that the meta-phenylenediamine is present in an amount of 100 mol% based on the total moles of diamine.
As to claim 7, Guggenheim suggests a method of making a polyetherimide according to claim 1, as set forth above. The comparative polyetherimide from 100 mol% 4,4’-bisphenol A dianhydride recited in claim 7 is not limited to, e.g., any particular molecular weight. The viscosity measurement is not limited to any particular type (e.g., solvent, melt, relative, intrinsic, etc…). There is reasonable basis to conclude, therefore, that Guggenheim suggests a polyetherimide (as set forth above) which, when compared to some other polyetherimide prepared from 4,4’-bisphenol A dianhydride (including a polyetherimide having a substantially higher molecular weight, which affects/increases viscosity) has a viscosity which is at least 25% lower than the viscosity of the 
As to claims 8, 9 and 12, Guggenheim suggests a method of making a polyetherimide according to claim 1, as set forth above. Guggenheim further teaches utilizing an organic solvent for a solution polymerization (reaction), and names o-dichlorobenzene and anisole as particular solvents [0077]. Guggenheim teaches a total solids content of 5-70 wt% [0080].
As to claims 10 and 11, Guggenheim suggests a method of making a polyetherimide according to claim 1, as set forth above. Guggenheim teaches utilizing a guanidinium salt as a catalyst [0073]. 
As to claims 13-15, Guggenheim suggests a method of making a polyetherimide according to claim 1, as set forth above. Guggenheim teaches utilizing an endcapping agent, and specifically names phthalic anhydride [0082]. Guggenheim further exemplifies using phthalic anhydride as an endcapping agent [0148].
As to claim 19, Guggenheim suggests a method of making a polyetherimide according to claim 1, as set forth above. As established in the rejection of claim 1, when carrying out the process described by Guggenheim, the person having ordinary skill in the art would have been motivated to select a combination of any two of the dianhydrides named by Guggenheim, in order to provide a polyetherimide as disclosed prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 20, Guggenheim suggests a method of making a polyetherimide according to claim 19, as set forth above.  Guggenheim teaches a rheology ratio R* which provides an indication of shear thinning behavior [0135], and is similar in concept to the presently recited rheology ratio, but is measured at a temperature that gives a viscosity of 20,000 poise at 100 rad/sec [0087], rather than at a temperature of 380 C as presently recited. Guggenheim fails to specifically teach a rheology ratio measured at 380 C, as presently recited. 
However, Guggenheim suggests a polyetherimide having the same structure as presently recited, and exemplifies synthesis conditions which are substantially similar to the conditions utilized in the instant examples. In particular, Guggenheim teaches charging each of the reactants along with ortho-dichlorobenzene solvent into a flask with a reflux condenser and Dean Stark receiver [0148], maintaining a nitrogen atmosphere, and heating the reaction mass at 180 C for up to 20 hours ([0149], Table 
There is reasonable basis to conclude that two polymers having the same structure and prepared by substantially the same process have substantially the same properties. Guggenheim suggests a polyetherimide having the same structure, prepared by substantially the same process, and having the same dianhydride ratio as the polyetherimides of instant examples 2-5. There is reasonable basis to conclude, therefore, that Guggenheim suggests a polyetherimide having a rheology ratio which is substantially the same as the polyetherimide polymers of instant examples 2-5, i.e., within the presently recited range of 1.6 to 2.52.  

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggenheim et al (US 2014/0094536) in view of Khouri et al (US 6906168).

As to claims 1-3 and 16-18, Guggenheim discloses [0057] a method of making a polyetherimide comprising reacting a diamine (meta-phenylenediamine is named as a specific diamine [0060], and utilized in an example [0148]) and a dianhydride of formula 7. Guggenheim names three dianhydrides according to formula 7, including 2,2-bis[4-(3,4-dicarboxyphenoxy)phenyl]propane dianhydride (i.e., 4,4’-bisphenol A dianhydride) 
When carrying out the process described by Guggenheim, the person having ordinary skill in the art would have been motivated to select a combination of any two of the dianhydrides named by Guggenheim, in order to provide a polyetherimide as disclosed by Guggenheim which comprises structural units derived from at least two dianhydrides. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyetherimide by reacting a mixture of two dianhydrides in a ratio of 1:9 to 9:1 with a diamine (meta-phenylenediamine), as disclosed by Guggenheim, utilizing any two dianhydrides named by Guggenheim, including a mixture of 3,3’-bisphenol A dianhydride and 4,4’-bisphenol A dianhydride, in any ratio within Guggenheim’s range of 1:9 to 9:1 (which falls within the presently claimed ratio of 98:02 to 10:90). 
As to the presently recited glass transition temperature, Guggenheim teaches that the polyetherimide has a Tg of 200-500 C [0091]. Case law has established that a prima facie
As to the presently recited molecular weight, Guggenheim teaches that the polyetherimide can have a weight average molecular weight (Mw) of 5000-100,000 g/mol (i.e., Daltons) [0089], and exemplifies a polyetherimide from bisphenol A dianhydride and meta-phenylenediamine having a Mw of 45000 Daltons [0148]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Guggenheim’s polyetherimide having any Mw within the suitable range disclosed by Guggenheim in order to ensure physical properties that make it useful as a molding composition [0089], particularly a Mw of 45,000 Daltons as exemplified in [0148], which falls within the presently claimed range. 
Guggenheim is silent with regard to a content of cyclic n=1 byproduct.
Khouri discloses a method for reducing the levels of cyclic oligomers produced during formation of polyetherimide resins, and to reduce the polydispersity (PDI) of polyetherimide resins (col 1, lines 8-15). Khouri teaches that the quality of a final polymeric product depends on how broad its molecular weight distribution is, and undesirable low molecular weight byproducts can have adverse effects on the properties of the desired polymers (col 1, lines 16-30), such as lower Tg, reduced ductility, and reduced glossiness (col 2, lines 30-41). Khouri teaches that the methods may be used to reduce the polydispersity of any polymer (col 4, lines 9-17). 
In light of Khouri, the person having ordinary skill in the art would have been motivated to include a fractionation step during the synthesis of a polyetherimide in order to reduce the polydispersity of and remove byproducts (including cyclic) from the formed and obtained polyetherimide, thereby improving the properties of the polyetherimide. It would have been obvious to the person having ordinary skill in the art, 
As to claims 4-6, modified Guggenheim suggests a method of making a polyetherimide according to claims 1-3, as set forth above. As noted above, Guggenheim exemplifies a polyetherimide prepared from meta-phenylenediamine as the only diamine [0145], which means that the meta-phenylenediamine is present in an amount of 100 mol% based on the total moles of diamine.
As to claim 7, modified Guggenheim suggests a method of making a polyetherimide according to claim 1, as set forth above. The comparative polyetherimide from 100 mol% 4,4’-bisphenol A dianhydride recited in claim 7 is not limited to, e.g., any particular molecular weight. The viscosity measurement is not limited to any particular type (e.g., solvent, melt, relative, intrinsic, etc…). There is reasonable basis to conclude, therefore, that Guggenheim suggests a polyetherimide (as set forth above) which, when compared to some other polyetherimide prepared from 4,4’-bisphenol A dianhydride (including a polyetherimide having a substantially higher molecular weight, which affects/increases viscosity) has a viscosity which is at least 25% lower than the viscosity of the comparative polyetherimide. 
Alternatively as to claim 7, modified Guggenheim suggests a polyetherimide having the same structure and prepared by substantially the same process as in the instant examples. [Guggenheim teaches charging each of the reactants along with ortho-dichlorobenzene solvent into a flask with a reflux condenser and Dean Stark receiver [0148], maintaining a nitrogen atmosphere, and heating the reaction mass at 180 C for up to 20 hours ([0149], Table B.) Similarly, the instant specification describes charging the reactants along with ortho-dichlorobenzene solvent in a flask equipped with a Dean Stark receiver and reflux condenser, maintaining a nitrogen atmosphere, and heating at 180 C [0050].] There is reasonable basis to conclude, therefore, that modified Guggenheim suggests a polyetherimide having substantially the same properties as the polyetherimide polymers of the instant claims and specification, including a viscosity as presently recited. 
As to claims 8, 9 and 12, modified Guggenheim suggests a method of making a polyetherimide according to claim 1, as set forth above. Guggenheim further teaches utilizing an organic solvent for a solution polymerization (reaction), and names o-dichlorobenzene and anisole as particular solvents [0077]. Guggenheim teaches a total solids content of 5-70 wt% [0080].
As to claims 10 and 11, modified Guggenheim suggests a method of making a polyetherimide according to claim 1, as set forth above. Guggenheim teaches utilizing a guanidinium salt as a catalyst [0073]. 
As to claims 13-15, modified Guggenheim suggests a method of making a polyetherimide according to claim 1, as set forth above. Guggenheim teaches utilizing 
As to claim 19, modified Guggenheim suggests a method of making a polyetherimide according to claim 1, as set forth above. As established in the rejection of claim 1, when carrying out the process described by Guggenheim, the person having ordinary skill in the art would have been motivated to select a combination of any two of the dianhydrides named by Guggenheim, in order to provide a polyetherimide as disclosed by Guggenheim which comprises structural units derived from at least two dianhydrides. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyetherimide by reacting a mixture of any two of Guggenheim’s named dianhydrides in a ratio of 1:9 to 9:1 with a diamine (meta-phenylenediamine), as disclosed by Guggenheim, utilizing any two dianhydrides named by Guggenheim, including a mixture of 3,3’-bisphenol A dianhydride and 4,4’-bisphenol A dianhydride, in any ratio within Guggenheim’s range of 1:9 to 9:1, including ratios (e.g., 1:1 to 9:1) which fall within the presently claimed ratio of 98:02 to 50:50. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 20, modified Guggenheim suggests a method of making a polyetherimide according to claim 19, as set forth above.  Guggenheim teaches a rheology ratio R* which provides an indication of shear thinning behavior [0135], and is similar in concept to the presently recited rheology ratio, but is measured at a temperature that gives a viscosity of 20,000 poise at 100 rad/sec [0087], rather than at a 
However, modified Guggenheim suggests a polyetherimide having the same structure as presently recited, and Guggenheim exemplifies synthesis conditions which are substantially similar to the conditions utilized in the instant examples. In particular, Guggenheim teaches charging each of the reactants along with ortho-dichlorobenzene solvent into a flask with a reflux condenser and Dean Stark receiver [0148], maintaining a nitrogen atmosphere, and heating the reaction mass at 180 C for up to 20 hours ([0149], Table B.) Similarly, the instant specification describes charging the reactants along with ortho-dichlorobenzene solvent in a flask equipped with a Dean Stark receiver and reflux condenser, maintaining a nitrogen atmosphere, and heating at 180 C [0050]. For each of the instant examples 2-5 (wherein the ratio of the 4,4’-BPADA and 3,3’-BPADA dianhydrides falls within Guggenheim’s disclosed range of 9:1 to 1:9), the rheology ratio falls within the presently recited range. 
There is reasonable basis to conclude that two polymers having the same structure and prepared by substantially the same process have substantially the same properties. Modified Guggenheim suggests a polyetherimide having the same structure, prepared by substantially the same process, and having the same dianhydride ratio as the polyetherimides of instant examples 2-5. There is reasonable basis to conclude, therefore, that modified Guggenheim suggests a polyetherimide having a rheology ratio which is substantially the same as the polyetherimide polymers of instant examples 2-5, i.e., within the presently recited range of 1.6 to 2.52.  
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered.
Applicant argues (pp 5-6) that the previously set forth indefiniteness rejections have been overcome by the amendments to the claims. The examiner agrees, and the previously set forth rejections have been withdrawn.
With regard to the rejection over Guggenheim:
Applicant argues (p 9) that Guggenheim is concerned with solving a different problem than the cyclic content problem of the present application. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues (pp 9-10) that Guggenheim’s formula 7 is vaguely defined. However, Applicant’s argument does not appear to consider the fact that Guggenheim specifically names 3,3’-BPADA and 4,4’-BPADA as examples of dianhydrides according to formula 7. Furthermore, anticipatory examples are not requirements of either of 35 USC 102 or 103. The failure of a reference to provide an example of any particular feature described therein neither amounts to a failure of the broader disclosure in the reference to anticipate or suggest the presently claimed subject matter, nor amounts to a teaching away from the disclosure and teachings of the reference. Similarly, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP 2123).
Applicant argues (p 10) that a comparative example in the present application shows that when a single dianhydride is used, the cyclic content can be 15 weight percent. Applicant argues that one starting from Guggenheim would have been motivated to select one dianhydride as in Guggenheim’s examples, and, as evidenced by the comparative example in table 2 of the application as filed, such a polyetherimide would have contained 15 weight percent of cyclic byproduct which is far more than allowed by claim 1. 
Applicant’s argument appears to inaccurately characterize the application as filed. The cyclic content of the comparative example in instant Table 2 is reported as “not applicable.” Rather, the only description in the present application of a PEI having 15 wt% cyclic byproduct is a description in [0051] of a PEI made by the ether-forming process utilizing chlorophthalic anhydride. This alternative PEI synthesis method is not representative of the dianhydride process of Guggenheim. Therefore, because it is not supported by reasoning or evidence which is representative of Guggenheim’s process, Applicant’s argument that the PEIs exemplified by Guggenheim would have contained approximately 15 weight percent cyclic byproduct is unpersuasive. 
Applicant further argues (pp 10-11) that the present rejection is analogous to Ex Parte Vigano, wherein an examiner was reversed because the use of inherency in putting forth a rejection under 35 USC 103(a) was found to be improper. 
However, in Vigano, the examiner rejected claims over a combination of two references, but then stated that the composition of the primary reference alone was identical to the claimed composition and therefore must have identical properties. The Board pointed out that the Examiner had found that the composition of the primary Vigano rejection, the present rejection provides thorough explanation and reasoning as to why there is a reasonable basis to conclude that the process suggested by the single reference (i.e., as opposed to the process disclosed only in the primary reference of a combination of two references) produces a polymer having the recited properties. Therefore, because the present rejection is over a single reference and properly analyzes inherency from the standpoint of the process suggested by the single reference, Applicant’s argument that the present rejection fails for the same reason as the rejection in Vigano is not found persuasive.
Applicant further argues (pp 12-13) that the present application surprisingly enabled the preparation of PEIs having low cyclic content despite being prepared from high concentrations of 3,3’-BPADA. Applicant’s argument has been fully considered. Applicant notes that PEI made by the ether forming process has a cyclic level of 15 wt%, however, as established above, the ether forming process is not representative of Guggenheim. Furthermore, Applicant’s examples 1-5 and comparative example 1 in table 2 show that, as the amount of 4,4’-BPADA relative to 3,3’-BPADA increases, the cyclic content and rheology ratio decrease. However, Applicant has not provided any reasoning as to why one would not have expected the properties of a copolymer (such as a PEI copolymer) made from two types of a monomer (e.g., 4,4’-BPADA and 3,3’-BPADA) to follow a trend corresponding to the relative amounts of each type of monomer within the copolymer. Because Applicant’s examples do not show an unexpected result in comparison with the closest prior art reference (see MPEP prima facie case of obviousness over Guggenheim.
With regard to the rejection over Guggenheim and Khouri:
Applicant argues (pp 14-15) that Khouri’s fractionation technique fails to provide a PEI having a cyclic content of less than 1 wt%. As evidence, Applicant cites Table 4 of Khouri as showing that the heavy phase including desired PEI also includes 1.24% cyclic content. The examiner assumes Applicant intended to refer here to example 3 in Table 2 of Khouri, which is a sample wherein the PEI heavy phase includes 1.24% cyclics. However, 1.24% is the content of total cyclics. Khouri’s sample 3 in Table 2 only has 0.28% monocyclic (i.e., n=1) byproduct. Therefore, this sample shows that, by applying Khouri’s fractionation technique, one can reduce a content of the presently recited cyclic n=1 byproduct in PEI to less than 0.5 wt%. 
Applicant further cites Khouri’s table 4 as showing that a cyclic content was only reduced to 3.9% following fractionation. However, Khouri’s Table 4 only reports a percentage of total cyclics, and does not disclose the content of cyclic n=1 byproduct specifically. Furthermore, Khouri teaches that polydispersity is lowered by removing undesirable byproducts (col 3, lines 53-56), and polydispersity is narrowed as the amount of toluene increased (col 11, lines 18-20). Khouri’s teaches that toluene is an antisolvent which does not dissolve PEI, but is capable of dissolving low molecular weight species and undesirable byproducts such as cyclic oligomers (col 8, lines 55-64). Therefore, given Khouri’s examples and disclosure showing that polydispersity (and cyclic byproduct) decreases as toluene amount increases, and particularly given the examples showing levels of cyclic n=1 byproduct substantially below the presently 

Conclusion
Applicant's amendment necessitated the modified/new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766